In a proceeding, inter alia, to recover arrearages in child support, the father appeals from an order of the Family Court, Kings County (Palmer, J.), dated August 7, 1984, which (1) made final a temporary order of child support in the amount of $100 per week, and (2) directed that all the money being held by the Support Collection Unit in escrow under the temporary order be released to the mother.
Order affirmed, with costs.
The record supports the conclusion that the father’s failure to have visitation during the period at issue was caused by a lack of action on his part to obtain visitation. Apparently distraught over increasing friction in his relationship with his children, the father simply ceased exercising his visitation rights. He, therefore, cannot now claim, as a defense to the mother’s suit for arrearages, that support should have been suspended for the period during which he chose not to exercise his visitation rights. We agree with the Family Court that both parties should make an effort to improve and strengthen the relationship between the father and his children and that counseling might be helpful. Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.